Exhibit 10.1

STOCK REPURCHASE AGREEMENT

This Stock Repurchase Agreement (this “Agreement”) is made and entered into as
of May 7, 2019, by and between Allison Transmission Holdings, Inc., a Delaware
corporation (the “Company”), and Ashe Capital Management, LP (the “Seller”).

RECITALS

A.    The Company previously entered into a Cooperation Agreement, dated
February 3, 2017 with the Seller, certain of its affiliates and William R.
Harker, whereby the Company agreed, subject to and under certain conditions, to
appoint William R. Harker to the Company’s board of directors at the Company’s
2017 and 2018 annual meetings of stockholders.

B.    Mr. Harker has served as member of the Company’s board of directors since
his appointment as a director on May 11, 2017.

C.    The Company desires to repurchase from the Seller, and the Seller desires
to sell to the Company, a total of 4,977,043 shares of common stock of the
Company (the “Shares”) on the terms and conditions set forth in this Agreement.

D.    The Company is permitted, pursuant to Sections 154, 160 and 244 of the
General Corporation Law of the State of Delaware, its Second Amended and
Restated Certificate of Incorporation, as amended, and its Fifth Amended and
Restated Bylaws, to repurchase the Shares on the terms and conditions set forth
in this Agreement.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows.

1.    Purchase and Sale of Shares. Subject to the terms and conditions of this
Agreement, the Company hereby agrees to purchase, and the Seller hereby agrees
to sell to the Company, the Shares for a purchase price of $46.70 per share for
an aggregate purchase price of $232,427,908 (Two Hundred Thirty-Two Million Four
Hundred Twenty-Seven Thousand Nine Hundred Eight Dollars) (the “Purchase
Price”), as provided herein.

2.    Closing. The closing of the purchase and sale of the Shares (the
“Closing”) shall occur on May 9, 2019, or such other date thereafter, as is
mutually agreed in writing by the Company and the Seller. At the Closing, the
following deliveries will be made:

(a)    By the Company. The Company will deliver to the Seller full payment of
the Purchase Price, by wire transfer to the bank account designated by the
Seller in writing at least one business day prior to the Closing; and

(b)    By the Seller. The Seller will deliver to the Company, in form reasonably
acceptable to the Company, such documents as may be reasonably required in order
to effect a transfer of the Shares on the books of American Stock Transfer &
Trust Company LLC from the Seller to the Company.



--------------------------------------------------------------------------------

3.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Seller as follows:

(a)    The Company is a corporation validly existing under the laws of Delaware
and has full legal right and corporate power and authority to enter into this
Agreement and to consummate the transactions provided for herein.

(b)    The execution, delivery and performance by the Company of this Agreement
has been duly authorized by all requisite corporate action of the Company, and
this Agreement, when executed and delivered by both parties, will be a valid and
binding agreement of the Company enforceable against the Company in accordance
with its terms.

4.    Representations, Warranties and Covenants of the Seller. The Seller hereby
represents, warrants and agrees with the Company as follows:

(a)    The Seller has full legal authority and capacity to enter into this
Agreement, and to consummate the transactions provided for herein. This
Agreement, when executed and delivered by both parties, will be a valid and
binding agreement of the Seller, enforceable against the Seller in accordance
with its terms.

(b)    The Seller is and at the Closing will be the sole legal owner of and,
will hold valid marketable title to, the Shares, free and clear of any pledge,
lien, security interest, encumbrance, claim or equitable or legal interest
(collectively, a “Lien”), and the Seller has not granted any rights to or
interest in the Shares to any other person or entity. The Seller further agrees
not to sell, transfer, pledge or encumber the Shares or suffer any lien,
security interest, claim or equitable or legal interest to attach to the Shares
other than pursuant to this Agreement.

(c)    All consents, approvals, authorizations and orders required for the
execution and delivery of this Agreement and the transfer of the Shares under
this Agreement by the Seller have been obtained and are in full force and
effect. The Seller has full legal right, power and authority to enter into and
perform its obligations under this Agreement and to transfer the Shares under
this Agreement. The execution and delivery of this Agreement by the Seller and
the transfer of the Shares under this Agreement by the Seller do not require
(except for filings pursuant to Regulation 13D under the Securities Exchange Act
of 1934) any filings with, any governmental authority or court, or body or
arbitrator having jurisdiction over the Seller.

(d)    The Seller (i) is a sophisticated person familiar with transactions
similar to those contemplated by this Agreement, (ii) has adequate information
concerning the business and financial condition of the Company to make an
informed decision regarding the transfer of the Shares, (iii) is capable of
evaluating the merits and risks of the transactions contemplated by this
Agreement, (iv) is able to bear the economic risks associated with the
transactions contemplated by this Agreement, (v) has independently and without
reliance upon the Company, and based on such information and the advice of such
advisors as the Seller has deemed appropriate, made its own analysis and
decision to enter into this Agreement. The Seller acknowledges that none of the
Company or its

 

2



--------------------------------------------------------------------------------

affiliates (other than Mr. Harker) or agents is acting as a fiduciary or
financial or investment adviser to the Seller, and has not given the Seller any
investment advice, opinion or other information on whether the transfer of the
Shares is prudent. The Seller understands and acknowledges that the Company is
not making, and has not made, any statement, representation or warranty to the
Seller concerning: (A) the fairness or adequacy of the Purchase Price; (B) the
current or likely future value of the Shares; (C) the markets, business,
products, management, technical or marketing capabilities, financial affairs or
prospects of the Company; or (D) any other matter that has been relied upon by
the Seller or the Seller’s legal counsel or advisors in assessing the value of
the Shares or determining whether to enter into this Agreement upon the terms
and conditions set forth herein.

(e)    The Seller acknowledges that (i) the Company or its affiliates or agents
currently may have, and later may come into possession of, information with
respect to the Company that is not known to the Seller and that may be material
to a decision to transfer the Shares (“Seller Excluded Information”), (ii) the
Seller has determined to transfer the Shares notwithstanding its lack of
knowledge of the Seller Excluded Information, (iii) the Seller Excluded
Information may be material to a determination of a fair value for the Shares
and that value may be substantially different than the Purchase Price, and
(iv) none of the Company or its affiliates or agents shall have any liability to
the Seller, and the Seller waives and releases any claims that it might have
against the Company or its affiliates or agents whether under applicable
securities laws or otherwise, with respect to the nondisclosure of the Seller
Excluded Information in connection with the transfer of the Shares and the
transactions contemplated by this Agreement. The Seller understands that the
Company and its affiliates and agents will rely on the accuracy and truth of the
foregoing representations, and the Seller hereby consents to such reliance.

(f)    The Seller has reviewed with its own tax advisors the federal, state,
local and foreign tax consequences of this sale of the Shares and the
transactions contemplated by this Agreement. The Seller is relying solely on
such advisors and not on any statements or representations of the Company, the
Company’s counsel, auditor, or any of the Company’s agents. The Seller
understands that it (and not the Company) shall be solely responsible for its
own tax liability that may arise as a result of this sale of the Shares or the
transactions contemplated by this Agreement.

(g)    The execution and delivery of, and performance by the Seller of the
Seller’s obligations under, this Agreement do not and will not (i) violate or
conflict with in any respect, (A) any provision of law, rule or regulation,
(B) any order, judgment or decree of any court or other agency or government
applicable to the Seller, (C) any provision of the Seller’s organizational
documents, or (D) any note, bond, mortgage, deed, indenture, lien, instrument,
contract, agreement, lease or license, whether written or oral, express or
implied, to which the Seller is a party or by which it is bound, or
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time, or both) a default under, or result in the creation or imposition
of any Lien upon any of the property or assets of the Seller pursuant to any
note, bond, mortgage, deed, indenture, lien, instrument, contract, agreement,
lease or license, whether written or oral, express or implied, to which the
Seller is a party or by which it is bound.

 

3



--------------------------------------------------------------------------------

(h)    There is no action, suit, proceeding or investigation pending or, to the
Seller’s knowledge, currently threatened that questions the validity of this
Agreement, or the right of the Seller to enter into this Agreement or to
consummate the transactions contemplated by this Agreement. There are presently
no outstanding judgments, decrees or orders of any court or any governmental or
administrative agency against the Seller, which questions the validity of this
Agreement or the right of the Seller to consummate the transactions contemplated
by this Agreement.

(i)    To the knowledge of Seller, no event has occurred that would have a
material and adverse effect on the assets, business, prospects, financial
condition, or results of operations of the Company.

5.    Conditions of the Seller’s Obligations at Closing. The obligation of the
Seller to sell the Shares is subject to the fulfillment, on or before the
Closing, of each of the following conditions, unless otherwise waived:

(a)    The representations and warranties contained in Section 3 shall be true
and correct in all respects as of the Closing.

(b)    The Company shall have performed and complied with all covenants,
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Company on or before the
Closing.

(c)    No government, court, tribunal, arbitrator, administrative agency,
commission or other governmental official, authority or instrumentality shall
have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, executive order, decree, injunction, order or other legal restraint
(whether temporary, preliminary or permanent) which is in effect and which has
the effect of making the sale of the Shares by the Seller illegal or otherwise
prohibiting or preventing consummation of the sale of the Shares by the Seller.

6.    Conditions of the Company’s Obligations at Closing. The obligation of the
Company to purchase the Shares is subject to the fulfillment, on or before the
Closing, of each of the following conditions, unless otherwise waived:

(a)    The representations and warranties contained in Section 4 shall be true
and correct in all respects as of the Closing.

(b)    The Seller shall have performed and complied with all covenants,
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Seller on or before the
Closing.

(c)    No government, court, tribunal, arbitrator, administrative agency,
commission or other governmental official, authority or instrumentality shall
have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, executive order, decree, injunction, order or other legal restraint
(whether temporary, preliminary or permanent) which is in effect and which has
the effect of making the purchase of the Shares

 

4



--------------------------------------------------------------------------------

by the Company illegal or otherwise prohibiting or preventing consummation of
the purchase of the Shares by the Company.

7.    Termination. This Agreement shall terminate and the terms and conditions
set forth herein shall be of no further force or effect (i) upon mutual
agreement in writing by the Company and the Seller or (ii) May 17, 2019,
provided the Closing has not occurred by such date.

8.    Covenant Against Transfer. Seller covenants that, upon signing this
Agreement, it will not take any action to transfer the Shares to a third party
or otherwise take any action to subject the Shares to any Lien.

9.    Further Assurances. Subject to the terms and conditions of this Agreement,
each party will use its best efforts to take, or cause to be taken, all actions
and to do, or cause to be done, all things necessary or desirable under
applicable laws and regulations to consummate the transactions contemplated by
this Agreement.

10.    Legal and Equitable Remedies. The Company has the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief without prejudice to any other rights or remedies the Company
may have at law or in equity for breach of this Agreement.

11.    Attorneys’ Fees. Each party will pay its own legal and other fees in
connection with the negotiation and preparation of this Agreement; provided that
if any action is brought to enforce the terms of this Agreement, the prevailing
party will be entitled to recover its reasonable attorneys’ fees, costs and
expenses from the other party, in addition to any other relief to which the
prevailing party may be entitled.

12.    Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Seller with respect to the subject matter hereof and
supersedes all prior negotiations and agreements, whether written or oral,
relating to such subject matter. The Seller acknowledges that neither the
Company nor its agents or attorneys have made any promise, representation or
warranty whatsoever, either express or implied, written or oral, which is not
contained in this Agreement for the purpose of inducing the Seller to execute
this Agreement, and the Seller acknowledges that it has executed this Agreement
in reliance only upon such promises as are contained herein.

13.    Modification. It is expressly agreed that this Agreement may not be
altered, amended, modified or otherwise changed in any respect except by another
written agreement that specifically refers to this Agreement, executed by each
of the parties to this Agreement.

14.    Severability. If any provision of this Agreement, or any part of any such
provision, is held under any circumstances to be invalid or unenforceable in any
jurisdiction, then (a) such provision or part thereof shall, with respect to
such circumstances and in such jurisdiction, be deemed amended to conform to
applicable laws so as to be valid and enforceable to the fullest possible
extent, (b) the invalidity or unenforceability of such provision or part thereof
under such circumstances and in such jurisdiction shall not

 

5



--------------------------------------------------------------------------------

affect the validity or enforceability of such provision or part thereof under
any other circumstances or in any other jurisdiction, and (c) such invalidity or
unenforceability of such provision or part thereof shall not affect the validity
or enforceability of the remainder of such provision or the validity or
enforceability of any other provision of this Agreement and is separable from
every other part of such provision.

15.    Governing Law. This Agreement will be governed by the laws of the State
of New York without regard to conflicts of laws principles.

16.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be an original, but all of which together will
constitute one instrument.

17.    Headings. The headings contained in this Agreement are included for
purposes of convenience only, and do not affect the meaning or interpretation of
this Agreement.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stock Repurchase Agreement as
of the date first written above.

 

COMPANY: ALLISON TRANSMISSION HOLDINGS, INC. By:   /s/ Eric C. Scroggins Name:  
Eric C. Scroggins Title:   Vice President, General Counsel & Secretary SELLER:
ASHE CAPITAL MANAGEMENT, LP By:   /s/ William R. Harker Name:   William R.
Harker Title:   Co-founder & President

 

7